     Case: 3:15-cr-00125-DMB-JMV Doc #: 139 Filed: 05/08/20 1 of 6 PageID #: 511




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                          NO. 3:15-CR-125-1

KENDRICK ECHOLS


                                            ORDER

          Kendrick Echols was sentenced to 135 months of imprisonment after pleading guilty to

conspiracy to distribute cocaine. Having served forty months on his sentence, he now seeks

compassionate release based on the current COVID-19 pandemic and his claim of suffering from

both glaucoma and asthma. Because glaucoma is not a risk factor for COVID-19 complications

and because Echols has presented only conclusory evidence that he has asthma of the severity to

warrant consideration of his compassionate release, his request for compassionate release will be

denied.

                                               I
                                       Procedural History

          On October 21, 2015, Kendrick Echols and three codefendants were charged in an eight-

count indictment with various crimes arising from a conspiracy to distribute cocaine. Doc. #1. On

May 20, 2016, pursuant to a plea agreement, Echols pled guilty to Count One of the indictment—

conspiracy to distribute cocaine. Doc. #68. On November 3, 2016, the Court sentenced Echols to

135 months imprisonment and 8 years supervised release, and allowed him to voluntarily surrender

to begin service of his sentence. Docs. #121, #122, #124. Echols began to serve his sentence on

January 9, 2017, approximately forty months ago. Doc. #126.

          On April 28, 2020, Echols filed an “Expedited Motion for Compassionate Release Under

18 U.S.C. § 3582(c)(1)(A).” Doc. #133 at 1. The motion has been fully briefed in accordance
    Case: 3:15-cr-00125-DMB-JMV Doc #: 139 Filed: 05/08/20 2 of 6 PageID #: 512




with the expedited briefing schedule ordered by the Court. Doc. #134, #136, #137. On May 6,

2020, the government moved for leave to file a sur-reply. Doc. #138.

                                              II
                                            Analysis

       While somewhat contradictory, Echols’ motion seeks both “resentencing to time-served

under the First Step Act of 2018, CARES Act, and 18 U.S.C. § 3582(c)(1)(A),” and permission

“to serve the remainder of his sentence on home confinement.” Doc. #133 at 1, 13.

       As an initial matter, while Echols references the CARES Act, the CARES Act appears

inapplicable to his request for relief for home confinement. “The CARES Act, enacted on March

27, 2020, allows the Director [of the Bureau of Prisons] to ‘lengthen the maximum amount of time

for which the Director is authorized to place a prisoner in home confinement’ under [18 U.S.C. §

3624(c)(2)].” United States v. Perry, No. 18-cr-480-PAB, 2020 WL 1676773, at *2 n.2 (D. Colo.

Apr. 3, 2020). The CARES Act does not authorize a court to release an inmate to home

confinement, as that decision rests with the Bureau of Prisons. Id.; see Cordaro v. Finley, No.

3:10-CR-75, 2020 WL 2084960, at *6 (M.D. Pa. April 3, 2020); McCarson v. Reherman, No.

2:20-1386-HMH-MGB, 2020 WL 2110770, at *2 (D.S.C. May 4, 2020). Thus, Echols’ motion is

properly analyzed under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act.

       18 U.S.C. § 3582(c), as amended by the First Step Act, provides in relevant part:

       (c) Modification of an Imposed Term of Imprisonment.-- The court may not
       modify a term of imprisonment once it has been imposed except that--

           (1) in any case--

                (A) the court, upon motion of the Director of the Bureau of Prisons, or
                upon motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring
                a motion on the defendant’s behalf or the lapse of 30 days from the receipt
                of such a request by the warden of the defendant’s facility, whichever is
                earlier, may reduce the term of imprisonment (and may impose a term of


                                                2
    Case: 3:15-cr-00125-DMB-JMV Doc #: 139 Filed: 05/08/20 3 of 6 PageID #: 513




                 probation or supervised release with or without conditions that does not
                 exceed the unserved portion of the original term of imprisonment), after
                 considering the factors set forth in section 3553(a) to the extent that they
                 are applicable, if it finds that--

                      (i) extraordinary and compelling reasons warrant such a reduction
                 ….
                 and that such a reduction is consistent with applicable policy statements
                 issued by the Sentencing Commission ….

18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may grant relief under §3582(c)(1)(A) only if (1)

the procedural requirements of the statute have been met; (2) it considers the applicable factors set

forth in 18 U.S.C. § 3553(a); (3) extraordinary and compelling reasons warrant reduction; and (4)

the reduction is consistent with applicable policy statements of the Sentencing Commission.

                                  A. Procedural Requirements

       Section 3582 requires that before seeking compassionate release, a defendant “fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf,” or wait “30 days from the receipt of such a request by the warden of the

defendant’s facility.” Courts in this circuit are split on whether these procedural requirements are

jurisdictional and thus not amenable to waiver or other exceptions. Compare, e.g., United States

v. Gentry, No. 5:03-50033-05, 2020 WL 2131001, at *2 (W.D. La. May 5, 2020) (exhaustion

requirement jurisdictional) with United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL

2104241, at *3–4 (S.D. Miss. May 1, 2020) (exhaustion requirement not jurisdictional).

       Of the two positions, it seems to this Court that the jurisdictional classification is the

stronger one, at least in the Fifth Circuit. See United States v. Garcia, 606 F.3d 209, 212 n.5 (5th

Cir. 2010) (“The district court’s jurisdiction to correct or modify a defendant’s sentence is limited

to those specific circumstances enumerated by Congress in 18 U.S.C. § 3582.”) (emphasis added).

Regardless, because Echols’ motion fails on the substantive requirements for relief, the Court need



                                                 3
    Case: 3:15-cr-00125-DMB-JMV Doc #: 139 Filed: 05/08/20 4 of 6 PageID #: 514




not resolve this jurisdictional question.

                                  B. Substantive Requirements

       “United States Sentencing Guideline § 1B1.13 is the applicable policy statement related to

compassionate release.” United States v. Dunlap, __ F. Supp. 3d __, No. 1:02cr165-1, 2020 WL

2062311, at *1 (M.D.N.C. Apr. 29, 2020). The provision “essentially reiterates the requirements

of § 3582(c)(1)(A), with the additional requirement that a defendant not be ‘a danger to the safety

of any other person or to the community.’” Id. “Generally, the defendant has the burden to show

circumstances meeting the test for compassionate release.” United States v. Crandle, No. 10-35-

SDD-RLB, 2020 WL 2188865, at *3 (M.D. La. May 6, 2020).

       Application Note 1 to § 1B1.13 provides that extraordinary and compelling reasons may

exist based on the medical condition of the defendant, the age of the defendant, the defendant’s

family circumstances, or “Other Reasons,” “[a]s determined by the Director of the Bureau of

Prisons.” U.S.S.G. § 1B1.13 cmt. n.1. While § 1B1.13’s “Other Reasons” provision refers to a

determination by the Director of the Bureau of Prisons, “the correct interpretation of §

3582(c)(1)(A)—based on the text, statutory history and structure, … is that when a defendant

brings a motion for a sentence reduction under the amended provision, the Court can determine

whether any extraordinary and compelling reasons other than those delineated … warrant granting

relief.” United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019).

       Echols argues that COVID-19 creates an extraordinary and compelling circumstance based

on his “high-risk medical profile.” Doc. #133 at 12. According to Echols, he “suffers from a

number of health problems, including asthma and glaucoma.” Id.

       First, while Echols’ glaucoma is referenced in the presentence investigation report,

“[g]laucoma is not a known risk factor” for COVID-19 and, therefore, does not justify



                                                4
     Case: 3:15-cr-00125-DMB-JMV Doc #: 139 Filed: 05/08/20 5 of 6 PageID #: 515




compassionate release based on the COVID-19 outbreak. United States v. Calhoun, No. 18-20820,

2020 WL 1975186, at *2 (E.D. Mich. Apr. 24, 2020). Accordingly, Echols’ motion fails in this

regard.

          As to asthma, the CDC warns that “[p]eople with moderate to severe asthma may be at

higher risk of getting very sick from COVID-19.”1                 Consistent with this advice, to show

extraordinary and compelling circumstances, a defendant must do more than “note that he has

asthma, he is in prison, and there is a COVID-19 outbreak nationwide.” United States v.

Rodriguez, No. 16-CR-167(LAP), 2020 WL 1866040, at *4 (S.D.N.Y. Apr. 14, 2020). Rather, a

defendant must show that his asthma is “moderate or severe.” United States v. Miller, No. 18-cr-

30034, 2020 WL 2093370, at *3 (C.D. Ill. May 1, 2020) (“[A]lthough Defendant suffers from

asthma, nothing in the medical records supplied by the Government indicates that Defendant’s

asthma is moderate or severe.”). Conclusory assertions of medical conditions unsupported by

medical records do not satisfy this standard. See United States v. Shamilov, No. 19-cr-238 (SRN),

2020 WL 2029600, at *3 (D. Minn. Apr. 28, 2020) (“As to Shamilov’s medical condition, he offers

no current documentation of his ongoing issues with asthma.”).

          The only evidence of asthma Echols presents is a “Compassionate Release Intake Sheet,”

which purports to include an unsworn statement from his brother that Echols “has sever [sic]

Asthma.” Doc. #133-1 at PageID #480. Echols has submitted no supporting documentation for

this assertion. Accordingly, he cannot establish the extraordinary and compelling circumstances

which would justify his compassionate release for asthma. Shamilov, 2020 WL 2029600, at *3.

          So, Echols’ motion for compassionate release will be denied. The government’s motion



1
 Centers for Disease Control and Prevention, People with Moderate to Severe Asthma, Coronavirus Disease 2019
(COVID-19), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (last updated April 2,
2020) (emphasis added).


                                                      5
    Case: 3:15-cr-00125-DMB-JMV Doc #: 139 Filed: 05/08/20 6 of 6 PageID #: 516




for permission to file a sur-reply, therefore, will be denied as moot. King v. Life School, No. 3:10-

CV-0042-BH, 2011 WL 5242464, at *1 n.1 (N.D. Tex. Nov. 3, 2011) (“Since the motion … has

been denied, a sur-reply is unnecessary, and the motion for leave to file a sur-reply is DENIED as

moot.”).

                                               III
                                            Conclusion

       Echols’ motion for compassionate release [133] is DENIED. The government’s motion

for leave to file a sur-reply [138] is DENIED as moot.

       SO ORDERED, this 8th day of May, 2020.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
